Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), entered December 5, 2008, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to an aggregate term of 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the juiy’s determinations concerning identification and credibility. The victim’s identification was supported by credible testimony that defendant boasted about the crime to the codefendant’s mother.
The court properly denied defendant’s motion to suppress identification testimony. The record, including the lineup photograph, supports the court’s finding that the lineup was not unduly suggestive. The lineup participants were sufficiently similar, and none of the differences between defendant and the others, when viewed in light of the description given by the victim, created a substantial likelihood that defendant would be singled out for identification (see People v Jackson, 98 NY2d 555, 558-559 [2002]).
We perceive no basis for reducing the sentence. Concur— *457Friedman, J.P., Nardelli, Moskowitz, Freedman and Manzanet-Daniels, JJ.